Citation Nr: 1608035	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial increased rating for depressive disorder, not otherwise specified (NOS), in excess of 30 percent from September 8, 2008 and in excess of 70 percent from May 27, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from February 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Phoenix, Arizona has original jurisdiction over the appeal.

In an April 2013 rating decision, the rating assigned to the service-connected depressive disorder, NOS, was increased to 70 percent, effective May 27, 2010.  As the Veteran has not expressed satisfaction with the increased disability rating, the case remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal, which has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015), is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the record indicates that the Veteran received in-patient treatment at the Phoenix VA medical center (VAMC) for dementia, depression, and suicidal ideation from January 7, 2011 to January 12, 2011 and for dementia from December 21, 2010 to December 31, 2010.  Unfortunately, the records of these hospitalizations are not contained in the Veteran's claims file.  Additionally, in an August 2013 letter, the Veteran's treating VA physician, Dr. C.S.R., indicated that the Veteran had received on-going treatment for dementia for the past several years.  To this end, the most recent VA treatment records contained in the claims file date from August 2010.  As such, this matter must be remanded in order to obtain outstanding records of the Veteran's ongoing VA treatment, including the records of his January 2011and December 2010 in-patient admissions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records, to specifically include: 

(a) records of the Veteran's in-patient admission for treatment of dementia/depression/suicidal ideation from January 7, 2011 to January 12, 2011;
(b) records of the Veteran's in-patient admission for treatment of dementia from December 21, 2010 to December 31, 2010; and
(c) all outpatient records dated since August 2010.

2. Then, after taking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran and the representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

